DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following action is in response to the original filing of 03/05/2021.

Claims 1-20 are pending and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 13 and 14 of U.S. Patent No. 9,495,697 (‘697). Although the claims at issue are not identical, they are not patentably distinct from each other as follows:

Regarding claim 1,
Instant claim 1
Claim 10 of ‘697
A method comprising:
A method for facilitating transactions over a network, the method comprising:

receiving a login request from a first user via a first user device over the network; accessing an account related to the user based on information passed with the login request; receiving a file related to a multiple image listing provided by the first user via the first user device, wherein the file comprises data related to a textual description of an item offered for sale in the multiple image listing and at least one captured image of the item combined into the file by the first user device; processing the file by extracting the textual description of the item and the at least one captured image of the item in the multiple image listing from the file;
receiving, at a user device, user input to select a portion of a first image of an item displayed in a user interface;
wherein the at least one captured image is adapted to allow the first user to activate one or more portions of the at least one captured image
responsive to the user input to select the portion of the first image of the item displayed in the user interface, causing a camera to capture a second image of the item,
and then capture and display linearly, along with the at the least one captured image, one or more additional images
wherein the first image and the second image are snapshots and the second image is different than the first image;
illustrating close-up views derived from the activated portions of the at least one captured image as one or more separate images from the at least one captured image when the item for sale is viewed by another user 
and generating a multiple image listing for that item that includes the first image and the second image.
and create a listing for the first user that includes the at least one captured image and the one or more additional images-illustrating close-up views of the activated portions of the at least one captured image.


Regarding claim 2,
Instant claim 2
Claim 10 of ‘697
The method of claim 1, wherein the multiple image listing is stored in an account of the user, and wherein the account of the user is used to provide the multiple image listing for browsing by other users.
receiving a login request from a first user via a first user device over the network; accessing an account related to the user based on information passed with the login request; receiving a file related to a multiple image listing provided by the first user via the first user device, wherein the file comprises data related to a textual description of an item offered for sale in the multiple image listing and at least one captured image of the item combined into the file by the first user device;


Regarding claim 3,
Instant claim 3
Claim 10 of ‘697
The method of claim 2, wherein the multiple image listing is provided on an electronic marketplace for access by the other users.
one or more additional images illustrating close-up views of the activated portions derived from the at least one captured image as one or more separate images from the at least one captured image when the item for sale is viewed by another user and create a listing for the first user that includes the at least one captured image and the one or more additional images illustrating close-up views of the activated portions of the at least one captured image


Regarding claim 4,
Instant claim 4
Claim 10 of ‘697
The method of claim 3, wherein the multiple image listing is associated with a sale of the item in the first image and the second image by the user, and wherein an electronic marketplace posts the item for sale using the multiple image listing.
one or more additional images illustrating close-up views of the activated portions derived from the at least one captured image as one or more separate images from the at least one captured image when the item for sale is viewed by another user and create a listing for the first user that includes the at least one captured image and the one or more additional images illustrating close-up views of the activated portions of the at least one captured image


Regarding claim 5,
Instant claim 5
Claim 10 of ‘697
The method of claim 4, further comprising: receiving user input describing a price of the item, wherein the electronic marketplace posts the item for sale at the price described by the user input.
wherein the file comprises data related to a textual description of an item offered for sale in the multiple image listing


Regarding claim 6,
Instant claim 6
Claim 13 of ‘697
The method of claim 3, wherein prior to the multiple image listing being provided for access by the other users, the method further comprises receiving a post authorization by the user to post the multiple image listing on the electronic marketplace, 
further comprising obtaining a post authorization from the first user via the first user device over the network, 
wherein the providing the multiple image listing for access on the electronic marketplace occurs in response to the receiving the post authorization.
wherein the post authorization authorizes the second component to display the multiple image listing to one or more other users via one or more other user devices.




Regarding claim 7,
Instant claim 7
Claim 14 of ‘697
The method of claim 1, wherein the user device comprises a mobile phone.
wherein the first user device comprises a mobile phone having a camera


Regarding claim 8,
Instant claim 8
Claim 14 of ‘697
The method of claim 7, wherein the camera that captures the first image and the second image is a camera of the mobile phone.
wherein the first user device comprises a mobile phone having a camera


Regarding claim 9,
Instant claim 9
Claim 15 of ‘697
A method comprising:
A method for facilitating transactions over a network, the method comprising: 
displaying, by a display of a mobile device, a user interface to generate a multiple image listing for an item;
a user interface application adapted to allow the first user to communicate with the network and upload the file;
receiving at least two images captured by a camera of the mobile device for the multiple image listing for the item;
an image capture component adapted to capture images of an item for sale; 
displaying, by the display of the mobile device, the at least two images in the user interface;
(Parent Claim 10 of ‘697)
and display linearly, along with the at the least one captured image, one or more additional images illustrating close-up views derived from the activated portions of the at least one captured image as one or more separate images from the at least one captured image 
receiving, via the user interface, user input corresponding to a textual description of the item;
an input component adapted to receive user inputted textual descriptions of each captured image;
displaying, in the user interface, a selectable control to generate the multiple image listing for item;
a file creation module adapted to allow the first user to generate a multiple image listing with one or more captured images and user inputted textual descriptions of each captured image;
and responsive to user selection of the selectable control, generating the multiple image listing to include the at least two images and the textual description of the item.
and a display component adapted to display the generated multiple image listings to at least the first user.


Regarding claim 10, claim 10 recites limitations similar to instant claim 3 and is similarly rejected over claim 10 of ‘697.

Regarding claim 11, claim 11 recites limitations similar to instant claim 4 and is similarly rejected over claim 10 of ‘697.

Regarding claim 12, claim 12 recites limitations similar to instant claim 5 and is similarly rejected over claim 10 of ‘697.

Regarding claim 13, claim 13 recites limitations similar to instant claim 5 and is similarly rejected over claim 10 of ‘697.

Regarding claim 14, claim 14 recites limitations similar to instant claim 6 and is similarly rejected over claim 10 of ‘697.

Regarding claim 15, claim 15 recites limitations similar to instant claim 8 and is similarly rejected over claim 10 of ‘697.

Regarding claims 16-20, claims 16-20 recite limitations similar to instant claims 9-13, respectively, and are similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 9-20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Purdy et al. (US 2009/0106127 published 04/23/2009, hereafter “PURDY”).

Regarding claim 9, PURDY discloses a method comprising: 
displaying, by a display of a mobile device, a user interface to generate a multiple image listing for an item (Fig. 5A-5I, ¶46); 
receiving at least two images captured by a camera of the mobile device for the multiple image listing for the item (Fig. 5B, ¶46-47); 
displaying, by the display of the mobile device, the at least two images in the user interface (Fig. 5B, ¶46-47); 
receiving, via the user interface, user input corresponding to a textual description of the item (Fig. 5D, ¶47); 
displaying, in the user interface, a selectable control to generate the multiple image listing for item (Fig. 5F-5G, ¶51-52); and 
responsive to user selection of the selectable control, generating the multiple image listing to include the at least two images and the textual description of the item (Fig. 5G-5H, ¶52-55).  

Regarding claim 10, PURDY discloses the method of claim 9, wherein the multiple image listing is provided on an electronic marketplace for access by other users (¶6).  

Regarding claim 11, PURDY discloses the method of claim 10, wherein the multiple image listing is associated with a sale of the item, and wherein an electronic marketplace posts the item for sale using the multiple image listing (Fig. 6A, ¶52-59).  

Regarding claim 12, PURDY discloses the method of claim 11, wherein the user input corresponding to a textual description of the item includes a price for the item (Fig. 5E, ¶49-50).  

Regarding claim 13, PURDY discloses the method of claim 12, wherein the electronic marketplace posts the item for sale at the price described by the user input (Fig. 5G-5H, ¶52-56).  

Regarding claim 14, PURDY discloses the method of claim 10, wherein prior to the multiple image listing being provided for access by the other users, the method further comprises receiving a post authorization by the user to post the multiple image listing on the electronic marketplace, wherein the providing the multiple image listing for access on the electronic marketplace occurs in response to the receiving the post authorization (Fig. 5G-5H, ¶52-56).  

Regarding claim 15, PURDY discloses the method of claim 9, wherein the mobile device comprises a mobile phone, and wherein the camera is a camera of the mobile phone (¶6).

Regarding claims 16-20, claims 16-20 recite limitations similar to instant claims 9-13, respectively, and are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PURDY in view of Fushimoto (US 6,903,773 published 06/07/2005, hereafter “FUSHIMOTO”).


Regarding claim 1, PURDY discloses a method comprising: 
receiving, at a user device, user input to select a first image snapshot and a second different image snapshot of an item displayed in a user interface (Fig. 5B, ¶46-47); 
generating a multiple image listing for that item that includes the first image and the second image ((Fig. 5A-5I, ¶46-55).
PURDY fails to disclose wherein the second image is captured in response to user input to select a portion of the first image of the item displayed in the user interface.
FUSHIMOTO discloses methods for capturing images of an object and generating linked data (col 9 lines 24-55).  Particularly, FUSHIMOTO discloses responsive to the user input to select a portion of a first image of an object displayed in an user interface, causing a camera to capture a second image of the item (Fig. 10B, col 9 lines 39-55: capture subject as second image). Therefore it would have been obvious to one having ordinary skill in the art and the teachings of PURDY and FUSHIMOTO before them at the time of the instant invention to combine the capturing of a second image of an item in response to selecting a portion of a first image of the item, as taught by FUSHIMOTO, with the receiving of plural images for generating a multiple image listing of PURDY.  One would have been motivated to make this combination to provide a more accurate way of storing plural images taken by a user, as suggested by FUSHIMOTO (col 1 lines 18-40).

Regarding claim 2, PURDY and FUSHIMOTO disclose the method of claim 1, and PURDY further discloses wherein the multiple image listing is stored in an account of the user (¶29-30, ¶57-59), and where the account of the user is used to provide the multiple image listing for browsing by other users (¶59).

Regarding claim 3, PURDY and FUSHIMOTO disclose the method of claim 2, and PURDY further discloses wherein the multiple image listing is provided on an electronic marketplace for access by other users (¶6)  

Regarding claim 4, PURDY and FUSHIMOTO disclose the method of claim 3, and PURDY further discloses wherein the multiple image listing is associated with a sale of the item in the first image and the second image by the user, and wherein an electronic marketplace posts the item for sale using the multiple image listing (Fig. 6A, ¶52-59).  

Regarding claim 5, PURDY and FUSHIMOTO disclose the method of claim 4, and PURDY further discloses receiving user input describing a price of the item, wherein the electronic marketplace posts the item for sale at the price described by the user (Fig. 5E, ¶49-50).  

Regarding claim 6, PURDY and FUSHIMOTO disclose the method of claim 3, and PURDY further discloses wherein prior to the multiple image listing being provided for access by the other users, the method further comprises receiving a post authorization by the user to post the multiple image listing on the electronic marketplace, wherein the providing the multiple image listing for access on the electronic marketplace occurs in response to the receiving the post authorization (Fig. 5G-5H, ¶52-56).  

Regarding claim 7, PURDY and FUSHIMOTO disclose the method of claim 1, and PURDY further discloses wherein the user device comprises a mobile phone (¶6).

Regarding claim 8 PURDY and FUSHIMOTO disclose the method of claim 7, and PURDY further discloses wherein the camera that captures the first image and the second image is a camera of the mobile phone (¶6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Minsky et al.
US 20090132943 A1
Method and system for creating a multifunctional collage useable for client/server communication
Cazier et al.
US 20080239133 A1
Image manipulator for a camera
Nurmi
US 20070016868 A1
Method and a device for managing digital media files
Jung et al.
US 20060174203 A1
Viewfinder for shared image device
Vaschillo et al.
US 20060047584 A1
System and method for storing and presenting images and related items to a user
Inoue
US 5710954 A
Camera system having function for photographing image linked to electronic image
Stone et al.
US 5652851 A
User interface technique for producing a second image in the spatial context of a first image using a model-based operation
M. Ma and J. K. Guo, "Automatic image cropping for mobile device with built-in camera," First IEEE Consumer Communications and Networking Conference, 2004. CCNC 2004., 2004, pp. 710-711, doi: 10.1109/CCNC.2004.1286964.
Chandra Narayanaswami and M. T. Raghunath, "Expanding the digital camera's reach," in Computer, vol. 37, no. 12, pp. 65-73, Dec. 2004, doi: 10.1109/MC.2004.243.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/               Primary Examiner, Art Unit 2179